DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fricker (US 4,792, 402) in view of Wollan (US 2008/0272041 A1) and Jos. Schlitz Brewing Company (GB 1, 472, 980).
In regard to claim 1, Fricker discloses:
Thus, in one aspect, the invention provides a method for concentrating an alcoholic beverage which comprises subjecting the beverage to reverse osmosis to form a beverage concentrate, said reverse osmosis using a membrane which allows the passage of water therethrough and is at least partially permeable to alcohol and volatile flavour components of the beverage, but is impermeable to dissolved solids, subjecting the permeate from said reverse osmosis to distillation to separate therefrom alcohol and volatile flavour components of the beverage which have passed through the membrane, and combining the separated alcohol and volatile flavour components with beverage concentrate from reverse osmosis (Col. 1 lines 37-50).
However, in order to minimise thermal degradation, distillation of the permeate is preferably effected at subatmospheric pressure and thus at a temperature lower than the normal boiling point of the permeate (Col. 1 lines 37-50). 
In the reverse osmosis stage of the method of the invention, the alcoholic beverage may be passed under pressure to a reverse osmosis cell provided with a semi-permeable membrane which allows the passage of water therethrough and which is at least partially permeable to alcohol and volatile flavour components of the beverage. In this way, a proportion of the water from the beverage is removed with the result that a concentrate of the beverage containing, inter alia, the dissolved solids is formed on one side of the semi-permeable membrane, while a permeate consisting mostly of water but containing alcohol and volatile beverage flavour components is formed on the other side of the membrane. In order to reduce the load on the distillation apparatus, it may be desirable to use a semi-permeable membrane which is partially impermeable to alcohol so that the permeate from the reverse osmosis stage has a reduced alcohol content. Semi-permeable membranes which may be used in the method of the invention and which have a degree of alcohol selectivity include, for example, the commercially available membrane Type ZF 99 manufactured and sold by Paterson Candy International Limited, Laverstoke Mill, Whitchurch, Hampshire, England. However, we have found that in some circumstances it may be preferable to use a membrane which is not alcohol selective, i.e. a membrane which is substantially totally permeable to alcohol, since this allows a greater concentration of the beverage in the reverse osmosis cell. An example of a membrane of this type is membrane Type T1/l2W also manufactured and sold by Paterson Candy International Limited (Col. 1-Col. 2) 

In regard to the beverage that may be concentrate, Fricker discloses “beer, lager, cider, wine, perry and the like” (Col. 3 lines 37-39). Therefore, in regard to claim 1, Fricker discloses a method for preparing beer concentrate, comprising the steps of:
(a) Subjecting beer or cider to a first concentration step comprising reverse osmosis to obtain a retentate and a fraction comprising alcohol and volatile flavour components;
(b) Subjecting the fraction comprising alcohol and volatile flavour components to a next concentration step (B)  being distillation, to obtain a concentrated fraction comprising alcohol and volatile flavour components and a leftover fraction;
(c) Combining (C) the retentate from (a) with the concentrated fraction comprising alcohol and volatile flavour components from (b).
Fricker does not discloses that either nanofiltration or ultrafiltration may be employed in the step (a) of claim 1. 

[0019] (i) processing the beverage by reverse osmosis or nanofiltration for producing a retentate and a raw permeate which includes alcohol;
[0037] (i) a first processing stage having a reverse osmosis unit or nanofiltration unit having a retentate outlet and permeate outlet; 
[0042] (i) a first processing stage having a reverse osmosis unit or nanofiltration unit having a retentate outlet and permeate outlet; 
Claim 6. A method of reducing the alcohol content of an alcohol containing beverage including the steps of (i) processing the beverage by reverse osmosis or nanofiltration for producing a retentate and a raw permeate which includes alcohol ...
Claim 20. Apparatus for reducing the alcohol content of an alcohol containing beverage, the apparatus including: (i) a first processing stage having a reverse osmosis unit or nanofiltration unit having a retentate outlet and permeate outlet ... 

Therefore, one of ordinary skill in the art would have been motivated to modify Fricker in view of Wollan and to employ either nanofiltration OR reverse osmosis in the step (a) of claim 1 
Wollan provides the teaching of alternative use of nanofiltration and reverse osmosis for the same function and purpose.
Fricker does not discloses combining the base liquid with exogenous aroma thereby obtaining aromatic beverage, Jos. Schlitz Brewing Company discloses production of a “neutral tasting alcoholic base” (page 1 lines 12-13).
 In regard to the recitation of malt in the base, Jos. Schlitz Brewing Company discloses production of a “neutral tasting alcoholic base” from low-kiln malt (page 1 lines 30-35). Jos. Schlitz Brewing Company discloses combining malt extract, fermentable sugar and water to form fermentable medium having a gravity in the range of about 9° to 28° Plato (page 2 lines 67-72).  Further in regard to claim 1, Jos. Schlitz Brewing Company discloses;


In regard to the addition of exogenous aromas to the base beverage, Jos. Schlitz Brewing Company discloses:
The base produced by the method according to said one aspect of the present invention is generally neutral in flavour and colourless, and various flavouring constituents can be added to the base to produce a wide variety of beverages. For example, the base can be utilized to provide a simulated wine or a cocktail type drink or can be diluted with concentrated fruit juice to produce a fruit-type beverage (page 1 lines 78-86).

The resulting alcoholic base is a relatively neutral-tasting and colorless liquid, and various flavoring extracts and coloring constituents can be added to the base to provide a wide variety of beverage types. For example, flavouring extracts such as champagne, ginger, catawaba, lemon, cherry, and lime can be added to the base to establish the desired flavor characteristics. In some cases, food-compatible acids, such as citric acid, tartaric acid, malic acid, can be added to the base to provide a more acidic flavor, if desired. Furthermore, food-grade silicone anti-foaming agents can be added to the base to eliminate foaming characteristics, while clouding preparations, such as brominated oils, can be employed to provide the beverage with a cloudy, citrus-like appearance. Anti-oxidants, such as ascorbic acid, can also be added to the base to provide flavor stability. As the base is generally colorless, various permitted coloring agents can be added to provide the desired food color effect (page 3 lines 62-85). 

One of ordinary skill in the art would have been motivated to modify Fricker and Wollan in view of Jos. Schlitz Brewing Company and to add various aromas and flavors to the base beverage in order to produce a variety of beverages having different organoleptic profile based on the nature of additives.

Further in regard to the temperature recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the composition ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).

In regard to claims 4 and 9, Fricker discloses:
a method for preparing beer concentrate, comprising the steps of:
(a) Subjecting beer or cider to a first concentration step comprising reverse osmosis to obtain a retentate and a fraction comprising alcohol and volatile flavour components;
(b) Subjecting the fraction comprising alcohol and volatile flavour components to a next concentration step (B)  being distillation, to obtain a concentrated fraction comprising alcohol and volatile flavour components and a leftover fraction.
Further in regard to claims 4 and 9, Fricker discloses:
The method may be effected in batchwise or continuous operation. In batchwise operation, a starting volume of the beverage is recycled through one or more reverse osmosis cells until a desired concentration of the beverage is achieved, the cell permeate(s) being subjected to distillation and the separated alcohol and volatile flavour components combined with the beverage concentrate. In continuous operation, the beverage is passed through one or more reverse osmosis cells while beverage concentrate and permate are continuously removed and the latter subjected to distillation; if desired, a portion of the beverage concentrate is recycled through the cell(s) by mixing with incoming beverage. When two or more reverse osmosis cells are used, these may be coupled in series so that the concentrate from one cell is passed to the next and the permeates from the separate cells are subjected to distillation (Col. 2 lines 30-47).

In regard to claims 5-7 and 10-12, Fricker discloses:
The rate of reflux was adjusted to produce a distillate having an ethanol concentration slightly in excess of 90% v/v, and the distillate then standardised to 90% v/v for comparison and measurement purposes. 1.42 Liters of alcoholic distillate were obtained. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection. Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fricker (US 4,792, 402) in view of Wollan (US 2008/0272041 A1) and Jos. Schlitz Brewing Company (GB 1, 472, 980). As stated in the rejection above, Fricker does not discloses combining the base liquid with exogenous aroma thereby obtaining aromatic beverage, Jos. Schlitz Brewing Company discloses production of a “neutral tasting alcoholic base” (page 1 lines 12-13).
 In regard to the recitation of malt in the base, Jos. Schlitz Brewing Company discloses production of a “neutral tasting alcoholic base” from low-kiln malt (page 1 lines 30-35). Jos. Schlitz Brewing Company discloses combining malt extract, fermentable sugar and water to form fermentable medium having a gravity in the range of about 9° to 28° Plato (page 2 lines 67-72).  Further in regard to claim 1, Jos. Schlitz Brewing Company discloses;
The base produced by the method according to said one aspect of the present invention is generally neutral in flavour and colourless, and various flavouring constituents can be added to the base to produce a wide variety of beverages. For example, the base can be utilized to provide a simulated wine or a cocktail type drink or can be diluted with concentrated fruit juice to produce a fruit-type beverage (page 1 lines 78-86).

In regard to the addition of exogenous aromas to the base beverage, Jos. Schlitz Brewing Company discloses:
various flavouring constituents can be added to the base to produce a wide variety of beverages. For example, the base can be utilized to provide a simulated wine or a cocktail type drink or can be diluted with concentrated fruit juice to produce a fruit-type beverage (page 1 lines 78-86).

The resulting alcoholic base is a relatively neutral-tasting and colorless liquid, and various flavoring extracts and coloring constituents can be added to the base to provide a wide variety of beverage types. For example, flavouring extracts such as champagne, ginger, catawaba, lemon, cherry, and lime can be added to the base to establish the desired flavor characteristics. In some cases, food-compatible acids, such as citric acid, tartaric acid, malic acid, can be added to the base to provide a more acidic flavor, if desired. Furthermore, food-grade silicone anti-foaming agents can be added to the base to eliminate foaming characteristics, while clouding preparations, such as brominated oils, can be employed to provide the beverage with a cloudy, citrus-like appearance. Anti-oxidants, such as ascorbic acid, can also be added to the base to provide flavor stability. As the base is generally colorless, various permitted coloring agents can be added to provide the desired food color effect (page 3 lines 62-85). 

One of ordinary skill in the art would have been motivated to modify Fricker and Wollan in view of Jos. Schlitz Brewing Company and to add various aromas and flavors to the base beverage in order to produce a variety of beverages having different organoleptic profile based on the nature of additives.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791